Exhibit 99.1 Discussion Materials Discussion Materials June 2011 June 2011 Forward Looking Statement This presentation contains “forward-looking statements”. In some cases, you can identify these statements by forward-looking words such as “believe”, “intend”, “anticipate”, “estimate”, “project”, “forecast”, “plan”, “potential”, “may”, “should”, “could” and “expect” and similar expressions. These statements are not historical facts but instead represent only Costamare’s belief regarding future results, many of which, by their nature, are inherently uncertain and outside of Costamare’s control. It is possible that actual results may differ, possibly materially, from those anticipated in these forward-looking statements. For a discussion of some of the risks and important factors that could affect future results, see the discussion in Costamare Inc.’s Annual Report on Form 20-F (File No. 001-34934) under the caption “Risk Factors”. 2 3 §One of the largest independent owners of containerships §One of the largest independent owners of containerships §Fleet of 58 vessels, aggregating approximately 320,000 TEUs, including 10 newbuilds on order aggregating 89,000 TEU. §Fleet of 58 vessels, aggregating approximately 320,000 TEUs, including 10 newbuilds on order aggregating 89,000 TEU. §NYSE Listed (NYSE: CMRE) as of November 4, 2010 with a market cap of c. $1Bn §NYSE Listed (NYSE: CMRE) as of November 4, 2010 with a market cap of c. $1Bn §Executed transactions north of $1Bn since going public §Executed transactions north of $1Bn since going public §Over 35 years of experience in shipping and since 1992, a dedicated containership owner §Over 35 years of experience in shipping and since 1992, a dedicated containership owner §Strong track record of uninterrupted profitability §Strong track record of uninterrupted profitability §Contracted cash flows of $3.1Bn coming from first class charterers §Contracted cash flows of $3.1Bn coming from first class charterers §Low Leverage with 18 ships free of debt §Low Leverage with 18 ships free of debt §Poised to grow further with $120mm of an undrawn credit line, positive cash flow from operations and unencumbered assets that can be easily monetized §Poised to grow further with $120mm of an undrawn credit line, positive cash flow from operations and unencumbered assets that can be easily monetized Costamare Snapshot 4 Total Investment Of $1.05 Billion Within 6 Months Of IPO Second Hand Acquisitions lPurchased and accepted delivery of 10 second hand ships: lPurchased and accepted delivery of 10 second hand ships: - 4 x 3,351 TEU, Built 1990-1992, contract price $45.0mm - 4 x 3,351 TEU, Built 1990-1992, contract price $45.0mm - 1 x 2,020 TEU, Built 1991, contract price $7.5mm - 1 x 2,020 TEU, Built 1991, contract price $7.5mm - 1 x 1,504 TEU, Built 1996, contract price $9.5mm - 1 x 1,504 TEU, Built 1996, contract price $9.5mm - 1 x 1,162 TEU, Built 1995, contract price $8.3mm - 1 x 1,162 TEU, Built 1995, contract price $8.3mm - 3 x 2,023 TEU, Built 1991-1992, contract price $30.0mm - 3 x 2,023 TEU, Built 1991-1992, contract price $30.0mm -These replaced 3 ships, older by 14 to 15 years, at an incremental cost of ~$3mm / vessel -These replaced 3 ships, older by 14 to 15 years, at an incremental cost of ~$3mm / vessel New Buildings lOrdered 3 x c. 9,000 TEU vessels from Shanghai Jiangnan Shipyard at a price of $95mm each, with delivery end of 2013 and beginning of 2014 and chartered them to MSC for 10 years at $43,000. Deal was identified at the IPO lOrdered 3 x c. 9,000 TEU vessels from Shanghai Jiangnan Shipyard at a price of $95mm each, with delivery end of 2013 and beginning of 2014 and chartered them to MSC for 10 years at $43,000. Deal was identified at the IPO lOrdered 2 x c. 9,000 TEU vessels from Sungdong Shipbuilding, with delivery end of 2012 and chartered them to MSC for 10 years. Acquisition cost and charter rate similar to previous vessels. lOrdered 2 x c. 9,000 TEU vessels from Sungdong Shipbuilding, with delivery end of 2012 and chartered them to MSC for 10 years. Acquisition cost and charter rate similar to previous vessels. lOrdered 5 x c. 8,800 TEU vessels from Sungodong Shipbuilding, with delivery within the first three quarters of 2013 and fixed them on long time charters with members of the Evergreen Group.
